DETAILED ACTION
This action is responsive to the claim amendments filed 31 March 2022. Examiner acknowledges the amendments to claims 1-2, 7-8, 15, 20, 25-29, 33-34, and 36-37, the cancellation of claims 17-19 and 32, and the addition of new claims 39-42. Claims 1-2, 4, 6-8, 12-15, 20, 25-29, 33-34, 36-37, and 39-42 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group 1 of claims 1-2, 4, 6-8, 12-15, 20, 25-29, 33-34, and 36-37 in the reply filed on 31 March 2022 is acknowledged.
Claims 9-11, and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups 2-5, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 March 2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first markerless sensor” and “second markerless sensor” in claims 1, 33, and 36.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner’s interpretations of the claim limitations that invoke 35 U.S.C. 112(f) are as follows:
Claims 1, 33, and 36 recite “first markerless sensor” and “second markerless sensor” which is being interpreted under 35 U.S.C. 112(f). Sufficient structure for performing the claimed functions of the limitations invoking 35 U.S.C. 112(f) has been described in the Applicant’s Specification (For purposes of illustration wherein, the markerless sensors can be Microsoft Kinect sensors. The present invention, however, is not limited to any particular markerless sensor. Rather, the markerless sensors can be many markerless different sensors (Applicant’s Specification [00121]). For examination purposes, examiner has interpreted the “first markerless sensor” and “second markerless sensor” to be a Microsoft Kinect sensor or an equivalent thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-34, 36-37, and 40-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitations of “the location of the second markerless sensor” (lines 7-8), “the accuracy” (line 10), wherein this limitation lack antecedent basis.
Claim 34 recites the limitation “the accuracy” (line 12), wherein this limitation lacks antecedent basis.
Claim 36 recites the limitations “a series of temporary locations relative to the body” (line 3, 7-8), wherein this limitation is repeated twice, wherein this limitation is unclear as it is not clear whether the second location of the second markerless sensor is meant to comprise a series of temporary locations relative to the body equivalent to the series of temporary locations relative to the body of the first location of the first markerless sensor or if the second location of the second markerless sensor is meant to comprise a second series of temporary locations relative to the body. For examination purposes, examiner has interpreted that the second location of the second markerless sensor comprises a second series of temporary locations relative to the body. Claim 36 further recites the limitations “the temporary locations” (lines 4, 5, 10, 11), wherein this limitation lacks antecedent basis, as the limitation should read “the series of temporary locations”. Claim 36 further recites the limitation “the accuracy” (line 16), wherein this limitation lacks antecedent basis.
Claim 37 recites the limitation “the accuracy” (line 12), wherein this limitation lacks antecedent basis.
Claim 40 recites the limitation “the third set of data” (line 8), wherein this limitation lacks antecedent basis.
Claim 41 recites the limitation “the third set of data” (line 8), wherein this limitation lacks antecedent basis. 
Claim 42 recites the limitation “the third set of data” (line 8), wherein this limitation lacks antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-8, 12-15, 20, 25, 33-34, 36-37, and 39-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinhold (US-20120253201-A1).
Regarding claim 1, Reinhold teaches a system comprising a first markerless sensor located in a first position and configured to generate a first set of data in a first coordinate system indicative of positions of at least a portion of a body over a period of time (the mobility monitoring system includes multiple cameras 201 and 202, mounted on a tracker system equipped to follow the motion of a subject at a constant scale and collect data to quantitatively determine that motion. In the illustrated embodiment, a light source 101 maintains a constant pitch on the subject 102 and a tracker holds the subject's trunk at the center of a field of view as depicted in the sequence shown in FIG. 1. Stereo cameras 201 and 202 are able to find the same spot each time data is collected and measure the variations of local range (Reinhold, Paragraph [0044]), wherein one of stereo cameras 201 and 202 is considered the first markerless sensor and the other of stereo cameras 201 and 202 is considered the second markerless sensor); a second markerless sensor located in a second position and configured to generate a second set of data in a second coordinate system indicative of positions of the at least a portion of the body over the period of time (Paragraph [0044]); a processor (This implementation assumes that the SoC technology contains as a minimum, camera interfaces, display/audio interfaces, general purpose processing unit(s), a graphical processing unit, and a digital signal processor (Paragraph [0098])); and a memory comprising logical instructions that (The device also integrates on-chip memory, external memory interfaces, memory management (Paragraph [0199])), when executed by the processor, cause the processor to process the first set of data and the second set of data using an extended Kalman filter (A Track Subject's Body sub-function 902 processes the output color imagery to maintain the subject at the center of the screen (Paragraph [0084]); The same motion estimation filters used by the track body function may be suitably used to track the individual spots and to help determine the local velocity. The ensemble of spots may be tracked using a particle filter, a nonlinear extension of a Kalman filter designed to track sets of points (Paragraph [0086])); and rotate at least one of the first coordinate system and the second coordinate system into a common coordinate system (The point cloud is suitably used to generate a mesh model for the subject. The normals to the facets of the mesh may then be back propagated to the skeletal structure. In addition, an intermediate model generated by fusing the skeletal structure and mesh model by this process is used to generate a shadowing avatar. Further, the color imagery may be used to texture the mesh model and to generate a 3D model that may be rotated during observation to allow all sides of the subject to be viewed such as during walking or attempting to maintain balance (Paragraph [0062])); wherein the respective positions in the respective set of data of a respective rotated coordinate system are transformed into the common coordinate system (Reference is made to FIG. 3 which shows the basic geometry used in the supporting analyses. An individual spot is imaged in both the right and the left cameras 301 and 302. The positions of the cameras and the pattern generators are known. Thus, recreation of a three dimensional set of points representative of the subject's body becomes simple geometry. The three dimensional position and velocity of each spot is then used to build a 3D point cloud for the subject (Paragraph [0061], Figure 3)).
Regarding claim 2, Reinhold teaches the system of claim 1, wherein the memory further comprises instructions that, when executed by the processor, cause the processor to generate a third set of data based on both the first set of data and the second set of data (The optical flow data is processed to obtain the "hinge points" for the motion. This optical flow data is then mapped against a human body model to obtain joint motion in a Create Motion Data sub-function 905 (Paragraph [0087]), wherein the hinge points and mapped data is considered the third set of data).
Regarding claim 4, Reinhold teaches the system of claim 2, wherein the third set of data is indicative of joint positions of the at least a portion of the body over the period of time (The output of the Track Subject's Segments sub-function 903 and the Construct 3D Range Model sub-function 904 may be fused in the Create Motion Data sub-function 905 to generate data in the expected form, such as joint angles and velocities (Paragraph [0089])).
Regarding claim 6, Reinhold teaches the system of claim 2, wherein the third set of data is indicative of joint angles of the at least a portion of the body over the period of time (The output of the Track Subject's Segments sub-function 903 and the Construct 3D Range Model sub-function 904 may be fused in the Create Motion Data sub-function 905 to generate data in the expected form, such as joint angles and velocities (Paragraph [0089])).
Regarding claim 7, Reinhold teaches the system of claim 1, wherein the first set of data includes data points indicative of a position for a plurality of predetermined portions of the at least a portion of the body over the period of time (The output of the Track Subject's Segments sub-function 903 and the Construct 3D Range Model sub-function 904 may be fused in the Create Motion Data sub-function 905 to generate data in the expected form, such as joint angles and velocities. A human body model places constraints upon the calculations (Paragraph [0089]), wherein identifying joint angle/velocities based on a human body model reads on the data being a predetermined portion of the body; (Paragraph [0044]), wherein tracking the trunk as the center also reads on being a predetermined portion of the body); and wherein the second set of data includes data points indicative of a position for the plurality of predetermined portions of the at least a portion of the body over the period of time (Paragraph [0089], [0044])).
Regarding claim 8, Reinhold teaches the system of claim 7, wherein for each of the plurality of predetermined portions of the at least a portion of the body, the first set of data and the second set of data indicate either: a specific position for that portion of the at least a portion of the body; an inferred position for that portion of the at least a portion of the body; or no position for that portion of the at least a portion of the body (The output of the Track Subject's Segments sub-function 903 and the Construct 3D Range Model sub-function 904 may be fused in the Create Motion Data sub-function 905 to generate data in the expected form, such as joint angles and velocities. A human body model places constraints upon the calculations (Paragraph [0089]), wherein identifying joint angle/velocities based on a human body model reads on the data being indicative of specific positions).
Regarding claim 12, Reinhold teaches the system of claim 7, wherein the plurality of predetermined portions of the at least a portion of the body comprise one or more joints in at least a portion of a human body (Paragraph [0089]).
Regarding claim 13, Reinhold teaches the system of claim 1, wherein the at least a portion of a body comprises the upper body of a human (Paragraph [0044]).
Regarding claim 14, Reinhold teaches the system of claim 1, wherein the at least a portion of a body comprises the lower body of a human (the foot camera 504 improves the tracking of the feet and quantification of foot strike (Paragraph [0067]).
Regarding claim 15, Reinhold teaches the system of claim 1, wherein the coordinate system is one of: the first coordinate system; the second coordinate system; or a coordinate system different from both the first coordinate system and the second coordinate system (Reference is made to FIG. 3 which shows the basic geometry used in the supporting analyses. An individual spot is imaged in both the right and the left cameras 301 and 302. The positions of the cameras and the pattern generators are known. Thus, recreation of a three dimensional set of points representative of the subject's body becomes simple geometry. The three dimensional position and velocity of each spot is then used to build a 3D point cloud for the subject (Paragraph [0061]); The point cloud is suitably used to generate a mesh model for the subject. The normals to the facets of the mesh may then be back propagated to the skeletal structure. In addition, an intermediate model generated by fusing the skeletal structure and mesh model by this process is used to generate a shadowing avatar. Further, the color imagery may be used to texture the mesh model and to generate a 3D model that may be rotated during observation to allow all sides of the subject to be viewed such as during walking or attempting to maintain balance (Paragraph [0062]); The structured light projector projects illuminated spots on the subject; the spots are aligned in a two-dimensional plane and the centroids of the spots are equally spaced along both axes of the two-dimensional plane (Paragraph [0287])).
Regarding claim 20, Reinhold teaches the system of claim 1, wherein the memory further comprises instructions that, when executed by the processor, cause the processor to generate: a third set of data based on both the first set of data and the second set of data, the third set of data including data points indicative of estimates of at least one of joint positions and joint angles of the at least a portion of the body over the period of time (The optical flow data is processed to obtain the "hinge points" for the motion. This optical flow data is then mapped against a human body model to obtain joint motion in a Create Motion Data sub-function 905 (Paragraph [0087]), wherein the hinge points and mapped data is considered the third set of data); and a fourth set of data based on fusing the first set of data and the second set of data, the fourth set of data including data points indicative of weighted positions of the portion of the body over the specific period of time, the weighted positions based off of the positions in the first set of data, positions in the second set of data, or a combination thereof (Reference is made to FIG. 3 which shows the basic geometry used in the supporting analyses. An individual spot is imaged in both the right and the left cameras 301 and 302. The positions of the cameras and the pattern generators are known. Thus, recreation of a three dimensional set of points representative of the subject's body becomes simple geometry. The three dimensional position and velocity of each spot is then used to build a 3D point cloud for the subject (Paragraph [0061]); The point cloud is suitably used to generate a mesh model for the subject. The normals to the facets of the mesh may then be back propagated to the skeletal structure. In addition, an intermediate model generated by fusing the skeletal structure and mesh model by this process is used to generate a shadowing avatar. Further, the color imagery may be used to texture the mesh model and to generate a 3D model that may be rotated during observation to allow all sides of the subject to be viewed such as during walking or attempting to maintain balance (Paragraph [0062])).
Regarding claim 25, Reinhold teaches the system of claim 20, wherein the processor processes the fourth set of data with a Kalman filter (The same motion estimation filters used by the track body function may be suitably used to track the individual spots and to help determine the local velocity. The ensemble of spots may be tracked using a particle filter, a nonlinear extension of a Kalman filter designed to track sets of points (Paragraph [0086])).
Regarding claim 33, Reinhold teaches the system of claim 20, wherein the first location of the first markerless sensor is a fixed location relative to the body (In the illustrated embodiment, a light source 101 maintains a constant pitch on the subject 102 and a tracker holds the subject's trunk at the center of a field of view as depicted in the sequence shown in FIG. 1. Stereo cameras 201 and 202 are able to find the same spot each time data is collected and measure the variations of local range (Paragraph [0044]), wherein a start is considered to read on the first position); wherein the second location of the second markerless sensor comprises a series of temporary locations relative to the body through which the second markerless sensor is moved (Wherein movement of the sensor as the subject moves is considered to read on temporary locations), wherein one of the temporary locations is an optimal second location (The foot angle calculation may be approximated using the stereo cameras. With the information from this calculation, the floor level camera in the expanded system provides a more accurate measure. When the view angle for the cameras are suboptimal, the model derived may be used to derive the angle thus sense variations of the angle during walking (Paragraph [0246])); and wherein the optimal second location is determined by iteratively altering the location of the second markerless sensor relative to the body through the series of temporary locations, and at each temporary location, checking the accuracy of the estimates of at least one of joint positions and joint angles of the portion of the body over the specific period of time in the third set of data to determine the optimal second location for the second markerless sensor (When the view angle for the cameras are suboptimal, the model derived may be used to derive the angle thus sense variations of the angle during walking. This information may be used to enhance the lower regime of the mesh model (Paragraph [0246])).
Regarding claim 34, Reinhold teaches the system of claim 33, wherein the first set of data includes data points indicative of a position for a plurality of predetermined portions of the at least a portion of the body over the period of time; wherein the second set of data includes data points indicative of a position for the plurality of predetermined portions of the at least a portion of the body over the period of time (The output of the Track Subject's Segments sub-function 903 and the Construct 3D Range Model sub-function 904 may be fused in the Create Motion Data sub-function 905 to generate data in the expected form, such as joint angles and velocities. A human body model places constraints upon the calculations (Paragraph [0089]), wherein identifying joint angle/velocities based on a human body model reads on the data being a predetermined portion of the body; (Paragraph [0044]), wherein tracking the trunk as the center also reads on being a predetermined portion of the body); wherein for each of the plurality of predetermined portions of the at least a portion of the body, the first set of data and the second set of data indicate either: a specific position for that portion of the at least a portion of the body; an inferred position for that portion of the at least a portion of the body; or no position for that portion of the at least a portion of the body (The output of the Track Subject's Segments sub-function 903 and the Construct 3D Range Model sub-function 904 may be fused in the Create Motion Data sub-function 905 to generate data in the expected form, such as joint angles and velocities. A human body model places constraints upon the calculations (Paragraph [0089]), wherein identifying joint angle/velocities based on a human body model reads on the data being indicative of specific positions); and wherein the accuracy is determined based on one or both: a difference between the estimates in the third set of data and estimates determined using a marker-based system (Structured light allows marker accuracy without the complexity of intrusive markers or errors from misplaced markers (Paragraph [0106]); With associate anthropometric data from the database with the imagery, the system has created a mesh model of the subject and identified the likely joint locations from the tracking of the limbs. Anthropometric metric data provides maximum likelihood locations for the joint and may score the results of the preprocessing to make it match the measurement. The processing identifies the `true` joint locations by using the anthropometric metric data to establish the most likely location of the joint, thus constraining the estimation. However, the `true` joint location from the subject is compared to the anthropometric data to identify variations from the norm in joint structure (Paragraph [0259])); and a number of inferred positions and no positions in the first set of data and the second set of data.
Regarding claim 36, Reinhold teaches the system of claim 20, wherein the first location of the first markerless sensor comprises a series of temporary locations relative to the body through which the first markerless sensor is moved, a first of the temporary locations being a first temporary location of the first markerless sensor and a last of the temporary locations being an optimal first location of the first markerless sensor; wherein the second location of the second markerless sensor comprises a series of temporary locations relative to the body through which the second markerless sensor is moved, a first of the temporary locations being a first temporary location of the second markerless sensor and a last of the temporary locations being an optimal second location of the second markerless sensor (In the illustrated embodiment, a light source 101 maintains a constant pitch on the subject 102 and a tracker holds the subject's trunk at the center of a field of view as depicted in the sequence shown in FIG. 1. Stereo cameras 201 and 202 are able to find the same spot each time data is collected and measure the variations of local range (Paragraph [0044]); wherein movement of the sensor as the subject moves is considered to read temporary locations); wherein the first temporary location of the first markerless sensor and the first temporary location of the second markerless sensor are adjacent to each other relative to the body (Figures 1-2); and wherein the optimal first location and the optimal second location are determined by iteratively altering the location of both the first and second markerless sensors relative to the body through the series of temporary locations, and at each temporary location, checking the accuracy of the estimates of at least one of joint positions and joint angles of the portion of the body over the specific period of time in the third set of data to determine the optimal first location for the first markerless sensor and the optimal second location for the second markerless sensor (When the view angle for the cameras are suboptimal, the model derived may be used to derive the angle thus sense variations of the angle during walking. This information may be used to enhance the lower regime of the mesh model (Paragraph [0246])).
Regarding claim 37, Reinhold teaches the system of claim 36, wherein the first set of data includes data points indicative of a position for a plurality of predetermined portions of the at least a portion of the body over the period of time; wherein the second set of data includes data points indicative of a position for the plurality of predetermined portions of the at least a portion of the body over the period of time (The output of the Track Subject's Segments sub-function 903 and the Construct 3D Range Model sub-function 904 may be fused in the Create Motion Data sub-function 905 to generate data in the expected form, such as joint angles and velocities. A human body model places constraints upon the calculations (Paragraph [0089]), wherein identifying joint angle/velocities based on a human body model reads on the data being a predetermined portion of the body; (Paragraph [0044]), wherein tracking the trunk as the center also reads on being a predetermined portion of the body); wherein for each of the plurality of predetermined portions of the at least a portion of the body, the first set of data and the second set of data indicate either: a specific position for that portion of the at least a portion of the body; an inferred position for that portion of the at least a portion of the body; or no position for that portion of the at least a portion of the body (The output of the Track Subject's Segments sub-function 903 and the Construct 3D Range Model sub-function 904 may be fused in the Create Motion Data sub-function 905 to generate data in the expected form, such as joint angles and velocities. A human body model places constraints upon the calculations (Paragraph [0089]), wherein identifying joint angle/velocities based on a human body model reads on the data being indicative of specific positions); and wherein the accuracy is determined based on one or both: a difference between the estimates in the third set of data and estimates determined using a marker-based system (Structured light allows marker accuracy without the complexity of intrusive markers or errors from misplaced markers (Paragraph [0106]); With associate anthropometric data from the database with the imagery, the system has created a mesh model of the subject and identified the likely joint locations from the tracking of the limbs. Anthropometric metric data provides maximum likelihood locations for the joint and may score the results of the preprocessing to make it match the measurement. The processing identifies the `true` joint locations by using the anthropometric metric data to establish the most likely location of the joint, thus constraining the estimation. However, the `true` joint location from the subject is compared to the anthropometric data to identify variations from the norm in joint structure (Paragraph [0259])); and a number of inferred positions and no positions in the first set of data and the second set of data.
Regarding claim 39, Reinhold teaches the system of claim 1, wherein the first set of data includes data points indicative of position for a plurality of predetermined positions of the at least a portion of the body over the period of time; wherein the second set of data includes data points indicative of a position for the plurality of predetermined portions of the at least a portion of the body over the period of time; wherein the memory further comprises instructions that, when executed by the processor, cause the processor to generate: a third set of data based on both the first set of data and the second set of data; and a fourth set of data based on fusing the first set of data and the second set of data; and wherein the fourth set of data is indicative of weighted positions of the portion of the body over the specific period of time, the weighted positions based off of the positions in the first set of data, positions in the second set of data, or a combination thereof.
Regarding claim 40, Reinhold teaches the system of claim 8, wherein: if: the first set of data comprises a first specific position of a first portion of the body at a specific time; and the second set of data comprises a second specific position for the first portion of the body at the specific time; then: the third set of data comprises a weighted position for the first portion of the body at the specific time; wherein the weighted position is generated using an average of the first specific position and the second specific position (wherein this limitation is considered to be conditional and thus does not have patentable weight; however, for the sake of compact prosecution, Reinhold is considered to read on this limitation: The output of the Track Subject's Segments sub-function 903 and the Construct 3D Range Model sub-function 904 may be fused in the Create Motion Data sub-function 905 to generate data in the expected form, such as joint angles and velocities. A human body model places constraints upon the calculations (Paragraph [0089]), wherein identifying joint angle/velocities based on a human body model reads on the data being indicative of specific positions; The optical flow data is processed to obtain the "hinge points" for the motion. This optical flow data is then mapped against a human body model to obtain joint motion in a Create Motion Data sub-function 905 (Paragraph [0087]), wherein the hinge points and mapped data is considered the third set of data).
Regarding claim 41, Reinhold teaches the system of claim 8, wherein: if: only one of the first set of data and the second set of data comprises a first specific position of a first portion of the body at a specific time; and the other of the first set of data and the second set of data comprises either an inferred position or no position for the first portion of the body at the specific time; then: the third set of data comprises a weighted position for the first portion of the body at the specific time; wherein the weighted position is generated using only the first specific position (wherein this limitation is considered to be conditional and thus does not have patentable weight).
Regarding claim 42, Reinhold teaches the system of claim 8, wherein: if: the first set of data comprises a first inferred position of a first portion of the body at a specific time; and the second set of data comprises a second inferred position for the first portion of the body at the specific time; then: the third set of data comprises a weighted position for the first portion of the body at the specific time; wherein the weighted position is generated using an average of the first inferred position and the second inferred position (wherein this limitation is considered to be conditional and thus does not have patentable weight).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinhold in view of Molgaard (US-20070098250-A1).
Regarding claim 26, Reinhold teaches the system of claim 25, wherein a Kalman filter is used (The same motion estimation filters used by the track body function may be suitably used to track the individual spots and to help determine the local velocity. The ensemble of spots may be tracked using a particle filter, a nonlinear extension of a Kalman filter designed to track sets of points (Paragraph [0086])), however Reinhold fails to explicitly disclose that the Kalman filter is a linear Kalman filter. Molgaard discloses a system for detecting three dimensional positions of body parts, wherein Molgaard further discloses the use of a linear Kalman filter (This is done by linear Kalman filtering and consists of target state estimation and prediction (Molgaard, Paragraph [0064])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Reinhold so as to incorporate that the Kalman filter is a linear Kalman filter as taught by Molgaard as this amounts to mere simple substitution of one estimation and prediction filter for another with the similar expected result of processing and filtering data for joint tracking (MPEP 2143(I)(B)).
Regarding claim 27, Reinhold in view of Molgaard teaches the system of claim 26, wherein processing the fused positions with the linear Kalman filter generates data indicative of joint positions of the portion of the body over the specific period of time (The same motion estimation filters used by the track body function may be suitably used to track the individual spots and to help determine the local velocity. The ensemble of spots may be tracked using a particle filter, a nonlinear extension of a Kalman filter designed to track sets of points (Paragraph [0086])).
Claim(s) 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinhold in view of Jojic (US-6674877-B1).
Regarding claim 28, Reinhold teaches the system of claim 25, wherein Reinhold discloses the use of a Kalman filter (The same motion estimation filters used by the track body function may be suitably used to track the individual spots and to help determine the local velocity. The ensemble of spots may be tracked using a particle filter, a nonlinear extension of a Kalman filter designed to track sets of points (Paragraph [0086])), however Reinhold fails to explicitly disclose that the Kalman filter is an extended Kalman filter. Jojic discloses a system for digitally tracking objects in real time, wherein Jojic further discloses the use of an extended Kalman filter for tracking objects.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Reinhold so as to incorporate that the Kalman filter is an extended Kalman filter as taught by Jojic as this amounts to mere simple substitution of one estimation and prediction filter for another with the similar expected result of processing and filtering data for joint tracking (MPEP 2143(I)(B)) and so as to enforce articulation constraints and improve the tracking performance by modeling the dynamics of the tracked object (an extended Kalman Filter (EKF) enforces the articulation constraints and can also improve the tracking performance by modeling the dynamics of the tracked object (Jojic, Col 3, lines 1-4).
Regarding claim 29, Reinhold in view of Jojic teaches the system of claim 28, wherein processing the fused positions with the extended Kalman filter generates data indicative of joint angles of the portion of the body over the specific period of time (The same motion estimation filters used by the track body function may be suitably used to track the individual spots and to help determine the local velocity. The ensemble of spots may be tracked using a particle filter, a nonlinear extension of a Kalman filter designed to track sets of points (Paragraph [0086])).
Response to Arguments
Applicant's arguments filed 31 March 2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments towards the claim interpretation under 35 U.S.C. 112(f) set forth in the previous office action (Applicant’s Remarks, Pages 15-17) are not considered persuasive, as a “markerless sensor configured to generate…data” is considered to read on functional feature of the limitation without sufficient structure recited within the claim. Furthermore, the terms “markerless”, “sensor”, nor any other limitations in the claim provide any structure for the limitation of “markerless sensor”. Due to the 112(f) interpreted structure, the term will be interpreted to be the structure recited in the specification providing certainty as to what the element is meant to be.
Regarding Applicant’s arguments towards the claim rejection under 35 U.S.C. 102(a)(1) set forth in the previous office action (Applicant’s Remarks, Pages 17-18) are not considered persuasive.
Regarding claim 1, Reinhold is considered to read on the limitation of a coordinate transfer – rotating at least one of the first coordinate system and the second coordinate system into a common coordinate system, as Reinhold discloses creating a 3D point cloud by combining the data from both cameras into one coordinate system, thus reading on the limitation (Reference is made to FIG. 3 which shows the basic geometry used in the supporting analyses. An individual spot is imaged in both the right and the left cameras 301 and 302. The positions of the cameras and the pattern generators are known. Thus, recreation of a three dimensional set of points representative of the subject's body becomes simple geometry. The three dimensional position and velocity of each spot is then used to build a 3D point cloud for the subject (Reinhold, Paragraph [0061]); The local variations of the projected pattern, which in this implementation is spots, are used by a Track Subject's Segments function 903 to obtain a 3D optical flow image of numerical values for range and local three-axes velocities at each pixel location. The same motion estimation filters used by the track body function may be suitably used to track the individual spots and to help determine the local velocity (Reinhold, Paragraph [0086]))
Regarding claim 2, Applicant argues that Reinhold fails to teach that a third set of data is based on both the first set of data and the second set of data, however, Reinhold is considered to read on this limitation as Reinhold discloses using data from the two disclosed cameras in order to create 3D data (A Construct 3D Range Model sub-function 904 uses the stereogrammatical information from the two cameras (Reinhold, [0088])).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791